FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                January 19, 2017
                                       PUBLISH                Elisabeth A. Shumaker
                                                                  Clerk of Court
                      UNITED STATES COURT OF APPEALS

                            FOR THE TENTH CIRCUIT
                         ________________________________

RICHARD DOUGLAS HACKFORD,

      Plaintiff - Appellant,

v.                                                      No. 15-4120

THE STATE OF UTAH; WASATCH
COUNTY, a political subdivision of the
State of Utah; GARY HERBERT, in his
capacity as Governor of Utah; SEAN
D. REYES, in his capacity as Attorney
General of Utah; SCOTT SWEAT, in
his capacity as County Attorney for
Wasatch County, Utah; TYLER J.
BERG, in his capacity as Assistant
County Attorney for Wasatch County,
Utah,

      Defendants - Appellees.



                     _________________________________

                Appeal from the United States District Court
                           for the District of Utah
           (D.C. Nos. 2:75-CV-00408-BSJ and 2:14-CV-00645-BSJ)
                   _________________________________

Elizabeth A. Shaffer, Elizabeth A. Shaffer, PLLC, Park City, Utah, for Plaintiff-
Appellant.

Jesse Carl Trentadue (Britton R. Butterfield, with him on the brief) of Suitter
Axland, PLLC, Salt Lake City, Utah, for Wasatch County Defendants-Appellees.
Stanford E. Purser, Deputy Solicitor General (Tyler R. Green, Utah Solicitor
General, Sean D. Reyes, Attorney General, Randy S. Hunter and Katharine H.
Kinsman, Assistant Attorneys General, with him on the brief), Salt Lake City,
Utah, for State of Utah Defendants-Appellees.

                        _________________________________

Before HOLMES, SEYMOUR, and MORITZ, Circuit Judges.
                _________________________________

SEYMOUR, Circuit Judge.
                 _________________________________

      Richard Douglas Hackford brought this action seeking to enjoin the State of

Utah’s prosecution of the traffic offenses he committed on December 4, 2013,

contending that he is an Indian and the offenses occurred in Indian Country.

Concluding that Mr. Hackford failed to meet the requirements for avoiding state

criminal jurisdiction, the district court denied his motion for a preliminary

injunction and dismissed his complaint with prejudice. He appeals, and we

affirm.



                                           I

          The parties agree that Mr. Hackford’s traffic offenses occurred on State

Road 40 around Mile Post 44 in Wasatch County, Utah, within what is called the

Strawberry Valley Project area. It is further undisputed that this land was

originally part of the Uintah and Ouray Indian Reservation. If the Strawberry

Valley Project land were still within the reservation, it would be considered

“Indian Country,” which includes “all land within the limits of any Indian



                                           2
reservation under the jurisdiction of the United States Government.” 18 U.S.C. §

1151(a).

        In dismissing the complaint, the district court held that the site of the

offenses is no longer in Indian Country and that Mr. Hackford is not an Indian

within the meaning of the relevant federal statutes. Because our determination

that the alleged offenses occurred outside of Indian Country is sufficient to

establish state jurisdiction, we need not reach the issue of Mr. Hackford’s Indian

status. 1



                                           II

        “[W]ithin Indian country, generally only the federal government or an

Indian tribe may prosecute Indians for criminal offenses.” Ute Indian Tribe of the

Uintah & Ouray Reservation v. Utah (Ute VI), 790 F.3d 1000, 1003 (10th Cir.

2015); see also Cheyenne-Arapaho Tribes of Okla. v. Oklahoma, 618 F.2d 665,

668 (10th Cir. 1980) (“States have no authority over Indians in Indian Country

unless it is expressly conferred by Congress.”). The Supreme Court has

specifically held that “Congress has not granted criminal jurisdiction to the State

of Utah to try crimes committed by Indians in Indian Country.” Hagen v. Utah,

510 U.S. 339, 408 (1994). Accordingly, the issue here is whether the Strawberry


        1
        We also need not address Wasatch County’s contention that the injunctive and
declaratory relief Mr. Hackford seeks is barred by the Anti-Injunction Act, 28 U.S.C.
§ 2283, and the Younger Doctrine, see Younger v. Harris, 401 U.S. 37 (1971).


                                            3
Valley Project land ceased to be part of the Uintah and Ouray Indian Reservation

and thereby ceased to be Indian Country, as the district court held.2

      Because the facts surrounding the Strawberry Valley Project land are

undisputed, we review de novo “the legal conclusion drawn from them by the

district court.” Blatchford v. Sullivan, 904 F.2d 542, 544 (10th Cir. 1990). In

reviewing the district court’s determination that the site of Mr. Hackford’s alleged

offenses is no longer Indian Country, it is useful to outline the history of this

particular area and to review our past cases involving various Uintah and Ouray

Indian Reservation border disputes.

      The Uintah Indian Reservation was created by President Abraham Lincoln

in an 1861 executive order and was later confirmed by Congress in 1864. Exec.

Order of Oct. 3, 1861, reprinted in 1 C HARLES J. K APPLER , I NDIAN A FFAIRS :

L AWS AND T REATIES 900 (1904); Act of May 5, 1864, ch. 77, 13 Stat. 63. In

1882, President Chester A. Arthur created a separate Reservation for the

Uncompahgre Utes by executive order. Exec. Order of Jan. 5, 1882, reprinted in

I NDIAN A FFAIRS : L AWS A ND T REATIES , supra, at 901. In 1886, the Uintah Valley

Agency, which oversaw the Uintah Reservation, and the Ouray Agency, which

oversaw the Uncompahgre Reservation, were consolidated.3 The two

      2
        Lands outside of a reservation can also qualify as Indian Country, because
Indian Country by statute includes “dependent Indian communities” and “Indian
allotments, the Indian titles to which have not been extinguished.” 18 U.S.C. §
1151(b)-(c). No argument has been made that either of these categories apply to this
site.
      3
        The name Ouray comes from Chief Ouray, a legendary figure who served as
the Chief of the Uncompahgre band of Utes from 1860 until his death in 1880. See

                                          4
Reservations were merged, creating the Uintah and Ouray Reservation. U.S.

O FFICE O F I NDIAN A FFAIRS , D EPT . O F T HE I NTERIOR , A NNUAL R EPORT O F T HE

C OMMISSIONER O F I NDIAN A FFAIRS 226 (1886).

      Toward the end of the nineteenth century, federal policy shifted from

creating reservations to breaking them up into individual allotments. See Solem v.

Bartlett, 465 U.S. 463, 466-68 (1984); see also General Allotment Act, ch. 119,

24 Stat. 388 (1887). The Uintah and Ouray Indian Reservation was not immune

to this policy shift. In a series of Acts between 1902 and 1905, Congress

authorized the allotment of this Reservation and provided that any surplus,

unallotted land would be “restored to the public domain” and opened to

homesteaders. See Hagen, 510 U.S. at 402-406; Act of May 27, 1902, ch. 888, 32

Stat. 245, 263; Act of Mar. 3, 1905, ch. 1479, 33 Stat. 1048, 1069.

      In 1905, Congress authorized the President to set aside part of the surplus

land, before it was opened for settlement, “as an addition to the Uintah Forest

Reserve” or as “a reservoir site or other lands necessary to conserve and protect

the water supply for the Indians or for general agricultural development.” 33 Stat.

at 1070. President Roosevelt quickly took advantage of each option by

presidential proclamation. The President’s proclamation of July 14, 1905,

described certain lands in the Uintah and Ouray Indian Reservation that were

added to the Forest Reserve. 34 Stat. 3116, 3117. In August 1905, the President
Joey Bunch, Chief Ouray’s Acclaim was Underpinned by Search and Sorrow for
Kidnapped “Apple,” DENVER POST, Aug. 13, 2012, http://blogs.denverpost.com.



                                           5
set aside land for the proposed Strawberry Valley Reservoir Project. See Kathryn

L. MacKay, The Strawberry Valley Reclamation Project and the Opening of the

Uintah Indian Reservation, 50 U TAH H ISTORICAL Q. 68, 85-87 (Winter 1982).

And in 1910, Congress directed the Secretary of the Interior to pay the Ute

Indians the fixed sum of $1.25 per acre for this reclamation project land and

provided that “[a]ll right, title, and interest of the Indians in the said lands are

hereby extinguished.” Act of April 4, 1910, ch. 140, 36 Stat. 285. Much later, in

1988, nearly all of the Strawberry Valley Project lands were added to the Uinta

National Forest. Act of Oct. 31, 1988, Pub. L. No. 100-563, 102 Stat. 2826,

2826-27.

       The district court determined here that the Strawberry Valley Project land

“ceased to be part of Indian Country when it was withdrawn from the Uintah

Indian Reservation and set aside for use as a reservoir, and that the status of this

land did not change when it was subsequently incorporated into the Uinta

National Forest.” Aplt. App., vol. B at 354-55. We agree with this conclusion.

      In Solem, the Supreme Court described the “first and governing principle”

regarding the diminishment of Indian reservations:

      [O]nly Congress can divest a reservation of its land and diminish its
      boundaries. Once a block of land is set aside for an Indian
      Reservation and no matter what happens to the title of individual
      plots within the area, the entire block retains its reservation status
      until Congress explicitly indicates otherwise.
465 U.S. at 470 (internal citation omitted). “Diminishment, moreover, will not be

lightly inferred.” Id. The Court will only find diminishment if “Congress clearly


                                           6
evince[s] an ‘intent to change boundaries.’” Id. (quoting Rosebud Sioux Tribe v.

Kneip, 430 U.S. 584, 615 (1977)).

      The Ute Tribe has battled with the State of Utah over the issue of

diminishment for decades. In 1975, the Tribe filed an action “seeking declaratory

and injunctive relief establishing the exterior boundaries of the Uintah and Ouray

Reservation.” Ute Indian Tribe v. Utah (Ute I), 521 F. Supp. 1072, 1075 (D. Utah

1981). The district court held that the land purchased through the 1910 Act for

reservoir purposes was disestablished from the Uintah and Ouray Reservation. Id.

at 1141. The court reasoned that “the transfer of all management and control of

the lands to private parties, compounded with the express extinguishment of the

Indians’ interest [in the Act], is inconsistent with continuing Indian reservation

status.” Id.

      Neither the Tribe nor the State defendants appealed the district court’s

holding regarding the Strawberry Valley Project land.4 Ute Indian Tribe v. Utah

(Ute II), 716 F.2d 1298, 1314 (10th Cir. 1983) (“Neither side disputes the trial

court’s holding that the reservation was diminished to the extent of the 56,000-

acre Strawberry River withdrawal.”). On rehearing en banc, we reiterated that the


      4
         In fact, in the present action the Ute Tribe intervened in the district court to
assert that the court’s 1981 ruling on the Strawberry Valley Project land was “final
and conclusive, and is binding upon the citizens of both sovereigns.” Aple. Supp.
App. at 2. In so doing, the Tribe pointed out that the Department of the Interior, in
response to an inquiry sent by Mr. Hackford’s counsel, had asserted that the site of
Mr. Hackford’s offenses “IS NOT WITHIN THE AREA DESIGNATED AS INDIAN
COUNTRY.” Id. at 15.


                                            7
1910 Act “clearly extinguished a portion of the reservation lands for reclamation

purposes.” Ute Indian Tribe v. Utah (Ute III), 773 F.2d 1087, 1090 (10th Cir.

1985) (en banc). In fact, we contrasted the clarity of Congress’s intent regarding

the Strawberry Valley Project land with the more ambiguous language concerning

other parts of the original reservation. Id. (“Congress showed that it could be

explicit when it dealt with the reclamation lands.”).5

      Mr. Hackford asserts that our discussion of the Strawberry Valley Project

land in Ute III was not a necessary holding because the Ute Indian Tribe had not

appealed that issue. See id. at 1115 (Seth, J., dissenting) (“Neither side disputes

the trial court’s holding that the reservation was diminished to the extent of the

56,000-acre Strawberry River withdrawal.”). Even so, our reasoning then still

stands today—when Congress passed the 1910 statute providing that the Ute

Indians would be paid a fixed sum of $1.25 per acre and that “[a]ll right, title, and

interest of the Indians in the said lands are hereby extinguished,” it “clearly

evince[d] an intent” to diminish the Uintah and Ouray Indian Reservation. See

Solem, 465 U.S. at 470. As the Court explained in Nebraska v. Parker, “language

‘providing for the total surrender of tribal claims in exchange for a fixed

payment’ evinces Congress’ intent to diminish a reservation . . . and creates ‘an

      5
        A later Supreme Court decision, Hagen v. Utah, 510 U.S. 399, partially
overruled Ute III but only in regard to the lands opened up for settlement, not the
Strawberry Valley Project land. See Ute Indian Tribe of the Uintah & Ouray
Reservation v. Utah (Ute V), 114 F.3d 1513, 1519 (10th Cir. 1997); see also Ute III,
773 F.2d at 1115 (Seth, J., dissenting) (“The Strawberry River withdrawal has no
bearing on the status of lands which were subsequently to be opened [to
settlement].”).

                                          8
almost insurmountable presumption that Congress meant for the tribe’s

reservation to be diminished.’” 136 S. Ct. 1072, 1079 (2016) (quoting South

Dakota v. Yankton Sioux Tribe, 552 U.S. 329, 345 (1998), and Solem, 465 U.S. at

470-71). Given the explicit language of the 1910 Act and its payment provision

for the Strawberry Valley Project land, it is difficult to imagine a clearer example

of diminishment.

      Mr. Hackford nevertheless contends that even if the Strawberry Valley land

lost its reservation status in 1910, the 1988 Act adding most of the Strawberry

Valley land to the Uinta National Forest reinstated its reservation status. But Mr.

Hackford does not provide any legal basis for this theory, and we have not found

one. “[T]he test for determining whether land is Indian country does not turn

upon whether that land is denominated ‘trust land’ or ‘reservation.’ Rather, we

ask whether the area has been ‘validly set apart for the use of the Indians as such,

under the superintendence of the Government.’” Okla. Tax Comm’n v. Citizen

Band Potawatomi Indian Tribe of Okla., 498 U.S. 505, 511 (1991) (quoting

United States v. John, 437 U.S. 634, 648-49 (1978)). Congress’s stated purpose

for modifying the boundary of the National Forest was “to provide more efficient

management” of lands then administered by the Bureau of Reclamation. 102 Stat.

at 2826; see also H.R. Rep. No. 99-799, at 2 (1986) (explaining that

“[m]odification of the boundary of the Forest would increase the administrative

flexibility of the Forest Service in this area.”). There is no evidence that, by




                                          9
making this interdepartmental transfer, Congress intended to “set apart” the lands

of Strawberry Valley as part of the Uintah and Ouray Indian Reservation.6


      Persevering further, Mr. Hackford argues that the State lacked jurisdiction

over his traffic offenses because they occurred within a national forest, which is

federal land. Federal law, however, provides that “the State wherein any such

national forest is situated shall not, by reason of the establishment thereof, lose its

jurisdiction, nor the inhabitants thereof . . . be absolved from their duties as

citizens of the State.” 16 U.S.C. § 480; see United States v. Fields, 516 F.3d 923,

932-33 (10th Cir. 2008) (“[T]he effect of § 480 was to enable states to ‘maintain

concurrent criminal and civil jurisdiction over national forests.’” (quoting United

States v. California, 655 F.2d 914, 919 (9th Cir. 1980))); see also Utah Code Ann.

§ 63L-1-204. The State of Utah clearly has jurisdiction over Mr. Hackford’s

traffic offenses.


      Given that Mr. Hackford’s traffic offenses did not occur in Indian Country,

the district court properly denied his motion for a preliminary injunction and

dismissed his complaint. We AFFIRM.
      6
         This is not to say that the rest of the Uinta National Forest has lost its
reservation status, as Wasatch County suggests in its brief. See, e.g., Aple.-Wasatch
Br. at 22 (“[T]he National Forest and Strawberry Reservoir where Hackford was
stopped . . . do not fall within the definition of ‘Indian country.’”). We have
repeatedly stated that the lands withdrawn in 1905 as an addition to the Uinta Forest
Reserve did not cease to be part of the Uintah and Ouray Indian Reservation. See Ute
VI, 790 F.3d at 1012; Ute V, 114 F.3d at 1529; Ute III, 773 F.2d at 1090. Simply
because a section of non-Indian land was later added to the Forest Reserve does not
vitiate the reservation status of the rest of the Reserve. See Solem, 465 U.S. at 470
(“Diminishment . . . will not be lightly inferred.”).

                                          10